Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 7 is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  The limitation “FH’ is a previously measured value of a flange height, obtained at the same time as D’ and FH is a flange height measured during the analysis step” is unclear for several reasons.  The omitted method steps are: measuring flange height and acquiring previously measured values of the wheel. The claim only recites acquiring a plurality of profiles, obtaining a map of the wheel, and measuring a plurality of reference points and distances.  Clarification is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 10, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mian et al. U.S. Publication 2003/0072001.
With respect to claim 1, Mian discloses a contactless wheel measurement system comprising:
An acquisition step during which a plurality of profiles of at least a part of the wheel are acquired  by plurality of optical sensors through an optical technique, as the train moves in front of the optical sensors (P.00155)
A mapping step during which for each optical sensor all the profiles acquired by the optical sensor are joined by a control module, to obtain a map of the part of the wheel, the map been further transformed into a cloud of points (P.0158-163)
A rejoining step during which the clouds of points obtained from the optical sensors are joined to form a three dimensional image of the wheel (P.00158-171, wherein the points are joined for each different measurement)
An analysis step during which a plurality of reference points and reference distances are measured on the three dimensional image (P.0171, P.0076, reference groove)

With respect to claims 2, 3, 5, 10, 11, 12, and 13, Mian discloses all of the limitations as applied to claim 1 above.  In addition, Mian discloses:
The process further comprises a detection step prior to the acquisition step, during which the train is detected by an identification sensor, triggering the acquisition step (P.0090-91)
During the acquisition phase, at least one of the optical sensors is an inner sensor acquiring a plurality of profiles of an inside part of the wheel, and at least one of the optical sensors is an outer sensor acquiring a plurality of profiles of an outside part of the wheel (Figure 3, units 131 and 134 inspect the outside of the wheel and unit 133 inspects the inside, P.019, first and second side, gage side and field side)
The optical technique is laser triangulation (P.0158)
During the analysis step, a wheel diameter is calculated from the reference distances and previously measured values of the wheel diameter (P.0076, P.00165, reference distances = reference groove and distance between cross rail and gase side, P.0161-165, reference groove diameter = previously measured values)
A control module configured to implement the method of measuring and a plurality of optical sensors (P.0086)
Each optical sensor comprises a laser source, adapted to project a beam of light, a shaping device adapted to shape the beam of light into a planar beam, and a camera to acquire images of a contact area between the beam and wheel, the images containing the profiles of the part of the wheel, the control module configured to extract the profiles (P.0129, P.0131, P.0117, plurality of lines of light oriented to cross in radial direction)
The control module is configured to access a database of previous measurements of the wheel (P.0155, data is saved for each wheel until calculations later)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mian et al. U.S. Publication 2003/0072001.
With respect to claim 4, Mian discloses all of the limitations as applied to claim 1 above and acquiring nineteen profiles (p.0130).  However, Mian fails to specifically disclose that the optical sensor acquires at least one hundred profiles of the part of the wheel. It would have been obvious to one of ordinary skill in the art at the time of the invention to take as much data as possible, limited by the speed of the camera and the processor as noted by the application.  The 
With respect to claims 8 and 9, Mian discloses all of the limitations as applied to claims 1 and 6 above. In addition, Mian discloses:
The rejoining step, each profile of each cloud points is joind with at least one corresponding profile from another cloud of points forming a three dimensional image of the wheel (Figure 13, step S20, converting data into xyz points)
During the analysis step, a normalized profile is determined presenting a minimum measured flange height (P.0130, statistical analysis, P.0161, circle fitting algorithm, P.0165 circle fitting algorithm, P.0168)
However, Mian fails to disclose a full profile three dimensional image of the wheel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to join all the data of Mian to create full three dimensional profile image of the wheel in order to make inspection easier.   One of ordinary skill in the art would easily be able to join together the measurements taken around the wheel in Mian to form a comprehensive image of the wheel.  This comprehensive image of the wheel would be a better representation of the wheel than 19 different components and would more visual sense to an operator for judging the overall state of the wheel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.